--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
Exhibit 10.2
Execution Copy

 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is by and between CHYRONHEGO
CORPORATION, a New York corporation (the “Company”), having its principal
offices at 5 Hub Drive, Melville, New York 11747, and KEVIN PRINCE (“Executive”)
having an address at 104 Pond Road, Wilton, CT  06897.
WITNESSETH:
 
WHEREAS, the Company desires to employ the Executive and the Executive desires
to become so employed by the Company on the terms and conditions hereinafter set
forth;
 
NOW, THEREFORE, in consideration of the mutual premises and agreements contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:
 
1. Nature of Employment:  Term of Employment.
 
(a) The Company hereby agrees to employ the Executive and the Executive agrees
to become employed with the Company as its President of ChyronHego Americas, a
division of the Company, upon the terms and conditions contained herein, for a
term commencing effective as of May 23, 2013 (the “Commencement Date”) and
continuing until the third year anniversary of the Commencement Date, unless
terminated earlier pursuant to Section 9 (the “Employment Term”).  To the extent
the Agreement is not renewed following the end of the Employment Term and the
Executive continues to be employed by the Company following the end of the
Employment Term, the Executive’s employment will be at-will and this Agreement
will be of no further force and effect except to the extent that it survives
pursuant to the terms herein.
 
2. Duties and Powers as Employee.
 
(a) During the Employment Term, Executive shall be employed by the Company as
its President of ChyronHego Americas.   Executive shall devote substantially his
full working time to his duties as President.  In performance of his duties,
Executive shall report
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
directly to and be subject to the direction of the Chief Executive
Officer.  Executive shall have all the responsibilities, duties and authority as
are generally associated with the position of President at a public company.
 
(b) Executive shall travel in accordance with the reasonable needs of the
business, which shall require him to conduct business for the Company primarily
in Melville, New York and such other locations as he deems reasonably
necessary.  Business Class accommodations shall be permissible for any travel of
three (3) hours or longer.
 
(c) It shall not be a violation of this Agreement for Executive to (A) serve on
any civic or charitable boards or committees consistent with the Company’s
conflicts of interest policies and corporate governance guidelines in effect
from time to time, (B) serve as a director on any other for-profit corporation,
provided that the Compensation Committee of the Board of Directors approves such
appointment or election prior to Executive accepting such directorship, (C)
deliver lectures and fulfill speaking engagements, or (D) manage his personal
investments, so long as such activities do not materially interfere with the
performance of Executive’s responsibilities as an executive officer of the
Company.  It is expressly understood and agreed that to the extent that any such
activities have been conducted by Executive and disclosed to the Company in
writing prior to the Commencement Date, the continued conduct of such activities
subsequent to the Commencement Date shall not thereafter be deemed to interfere
with the performance of Executive’s responsibilities to the Company; provided,
however, that the failure to disclose any such existing activities shall not
create a presumption that such activities are in violation of this Agreement;
and provided further, notwithstanding anything to the contrary in any written
non-competition or similar provision between Executive and the Company, no
activity so disclosed in writing by Executive shall be violative thereof.
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
3. Compensation.
 
(a) During the Employment Term, as compensation for his services hereunder, the
Company shall pay Executive a base salary (the “Base Salary”) at the annual rate
of $260,000.  The Base Salary shall accrue day to day and be payable in equal
installments bi-weekly, less required withholdings.
 
(b) In addition to the Base Salary, Executive will be eligible to participate in
performance compensation and similar incentive plans and programs as may be
adopted from time to time by the Company, subject to the terms of such plans or
programs.
 
4. Expenses; Vacation; Insurance; Other Benefits.
 
(a) Executive shall be entitled to reimbursement for reasonable travel and other
out-of-pocket expenses incurred in the performance of his duties hereunder, upon
submission and approval of written statements and bills in accordance with the
then regular policies and procedures of the Company for submission of expenses.
 
(b) During the Employment Term, the Company shall pay Executive an additional
$18,000 a year (without need for written submission and approval of bills or
statements) to defray regular commutation costs.  This amount will be payable in
equal installments bi-weekly and is subject to withholding and other appropriate
payroll taxes.  This amount may be used for, among other things, the cost of an
automobile lease and all related costs; no other payments will be made for
regular commutation costs.
 
(c) Executive shall be entitled to twenty (20) days paid vacation time per annum
or such other period as is in accordance with the regular procedures of the
Company governing senior executive officers as determined from time to time by
the Company’s Board of Directors.
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
(d) During the Employment Term, Executive shall be entitled to participate in
all employee benefit plans and programs of the Company now or hereafter made
available to all senior executives of the Company as a group, to the extent
eligible, (including, without limitation, each retirement plan, supplemental and
excess retirement plans, deferral savings plans, group life insurance, accident
and death insurance, medical and dental insurance, sick leave, disability plans
and fringe benefit plans) on a basis which is no less favorable than is made
available to any other senior executive of the Company, except as otherwise
provided herein.
 
(e) Executive shall be covered by the Company’s directors’ and officers’
liability insurance policy, and errors and omissions coverage, if any, to the
extent such coverage is generally provided by the Company to its directors and
officers and to the fullest extent permitted by such insurance
policies.  Nothing herein is or shall be deemed to be a representation by the
Company that it provides, or a promise by the Company to obtain, maintain or
continue any liability insurance coverage whatsoever for its executives.
 
5. Representations and Warranties of Employee.
 
(a) Executive represents and warrants to the Company that Executive is under no
contractual or other obligation which would prevent him from becoming employed
by the Company or the performance of his duties hereunder.
 
6. Non-Competition.
 
(a) Executive agrees that he will not:  (i) during the period he is employed by
the Company, engage in, or otherwise directly or indirectly be employed by, or
act as a consultant to, or be a director, officer, employee, owner, member or
partner of, any other business or organization that is or shall then be
competing with the Business (as defined below), and (ii) for the one year period
following the termination of his employment, directly or indirectly, compete
with or be engaged in the Business, or be employed by, or act as consultant to,
or be a director,
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
officer, employee, owner, member or partner of, any business or organization
which, at the time of such cessation, competes with or is engaged in the
Business, except that in each case the provisions of this Section 6 will not be
deemed breached merely because Executive:  (A) owns not more than five percent
(5%) of the outstanding common stock of a corporation, if, at the time of its
acquisition by Executive, such stock is listed on a national securities
exchange, is reported on NASDAQ, or is regularly traded in the over-the-counter
market by a member of a national securities exchange; or (B) Executive is a
passive investor in any fund in which he has no investment discretion.  This
prohibition shall apply to the entire world in recognition of the fact that the
Company operates on a multi-national basis.  “Business” shall mean (w) the
design, manufacture, sale, re-sale, distribution or maintenance of character
generators (software or hardware or a combination thereof) that are used by the
broadcast and cable industries, (x) online graphics creation and work flow
solutions or any other product or solution similar to those products or
solutions marketed or distributed by the Axis Graphics division, (y) products or
solutions similar to ChyTV, and/or (z) any other products or solutions acquired
or developed by the Company while Executive is employed by the
Company.  Notwithstanding the foregoing, this restrictive covenant shall not be
applicable if Executive is terminated without Cause (as defined below).
 
(b) It is the intent of the parties to this Agreement that the provisions of
this Section 6 shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought.  If any particular provisions or portions of this Section 6 shall be
adjudicated to be invalid or unenforceable, such provisions or portion thereof
shall be deemed amended to the minimum extent necessary to render such provision
or portion valid and enforceable, such amendment to apply only with respect to
the
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
operation of such provisions or portions in the particular jurisdiction in which
such adjudication is made.
 
(c) The parties acknowledge that damages and remedies at law for any breach of
this Section 6 will be inadequate and that the Company shall be entitled to
specific performance and other equitable remedies (including injunction) and
such other relief as a court or tribunal may deem appropriate in addition to any
other remedies the Company may have.  Executive also waives the posting of any
bond in connection with the issuance of any injunctive relief.
 
7. Patents; Copyrights.
 
Any interest in patents, patent applications, inventions, copyrights,
developments, and processes (“Such Inventions”) which Executive now or hereafter
during the period he is employed by the Company may own or develop relating to
the fields in which the Company may then be engaged shall belong to the Company;
and forthwith upon request of the Company, Executive shall execute all such
assignments and other documents and take all such other action as the Company
may reasonably request in order to vest in the Company all his right, title, and
interest in and to Such Inventions, free and clear of all liens, charges and
encumbrances.  The Company will reimburse Executive for any reasonable fees and
expenses (including fees and expenses of counsel) incurred by Executive in
connection with executing such assignments and documents and taking any such
action at the request of the Company.
 
8. Confidential Information.
 
All confidential information which Executive may now possess or may obtain
during his employment with the Company relating to the business of the Company
shall not be published, disclosed, or made accessible by him to any other
person, firm, corporation or entity during the Employment Term or anytime
thereafter without the prior written consent of the Company; provided that the
foregoing shall not apply to information which is generally known to the
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
industry or the public, other than as a result of Executive’s breach of this
covenant, and shall not preclude Executive from disclosing any such information
to the extent such disclosure (i) is required by law; (ii) is necessary for the
performance of his duties hereunder; or (iii) would, in the reasonable judgment
of Executive, be in the best interest of the Company or is reasonably necessary
in order to defend Executive or to enforce Executive’s rights under this
Agreement in connection with any action or proceeding to which the Company or
its affiliates is a party.  Executive shall return all such confidential
information, in whatever form, electronic or otherwise, to the Company prior to
or at the termination of his employment or at any time upon the Company’s
demand.
 
9. Termination.
 
(a) The Company may terminate the Executive’s employment and the Employment Term
for Cause (as defined below) effective as of the date set forth in written
notice to Executive.  As used herein, “Cause” means Executive:  (i) is convicted
of a felony crime; (ii) willfully commits any act or willfully omits to take any
action in bad faith and to the material detriment of the Company; (iii) commits
an act of active and deliberate fraud against the Company; or (iv) materially
breaches any term of this Agreement and fails to correct such breach within ten
(10) days after written notice of the commission thereof.  In the event that the
Employment Term is terminated for Cause, then Executive shall be entitled to
receive only his Base Salary at the rate provided in Section 3 earned but not
paid as of the date on which termination shall take effect, and any unreimbursed
expenses (the “Accrued Obligations”).  Thereafter, the Company shall have no
further obligation to Executive under this Agreement.
 
(b) In the event that Executive shall be physically or mentally incapacitated or
disabled or otherwise unable fully to discharge his duties hereunder for a
period of one-hundred and twenty (120) consecutive days during the Employment
Term as determined by the Company,
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
then the Company may terminate the Executive’s employment upon thirty (30) days’
written notice to Executive (unless Executive is able to resume his duties
during such notice period), and no further compensation shall be payable to
Executive, except:  (i) as may otherwise be provided under any disability
insurance policy, and (ii) the Accrued Obligations.
 
(c) In the event that Executive shall die during the Employment Term, then
Executive’s employment shall terminate on the date of Executive’s death, and no
further compensation shall be payable to Executive, except: (i) as may otherwise
be provided under any insurance policy or similar instrument, and (ii) the
Accrued Obligations.
 
(d) Executive may terminate his employment and the Employment Term for any
reason upon thirty (30) days prior written notice to the Company.  If the
Executive terminates his employment, the Company will pay him the Accrued
Obligations and thereafter shall have no further obligation to the Executive.
 
(e) The Company may terminate the Executive’s employment during the Employment
Term without Cause. The Company shall give written notice of termination to
Executive which shall state the date the termination is to be effective.  If the
Company terminates the Executive without Cause during the Employment Term, or
following the expiration of the Employment Term provided the Company has elected
not to renew the Employment Term, the Executive shall be entitled to (i)
continued payment of his Base Salary pursuant to the Company’s payroll schedule
for a period of twelve (12) months (the “Severance Payment”); and (ii) an amount
(the “Severance Benefits”), grossed up for federal state and local taxes, in
lieu of participation in the Company’s life, long-term disability and health
insurance plans for a period of twelve (12) months as set forth in Section 9(h);
and (iii) the Accrued Obligations.  The Company’s payment of the Severance
Payment and Severance Benefits shall be conditioned on Executive’s execution
without revocation of a release of claims in favor of the Company (the
“Release”) prior
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
to the 60th day following the termination of Executive’s employment (the “Review
Period”).  The Severance Benefits shall be paid in a lump sum on the Company’s
first payroll date following the date the Release is effective and irrevocable
(the “Payment Date”).  The Severance Payment will be paid pursuant to the
Company’s payroll schedule over the twelve (12) month period following the date
of termination, commencing on the Payment Date.  Notwithstanding anything to the
contrary herein, in the event the Review Period commences in one taxable year of
the Executive and ends in a later taxable year, all payments made pursuant to
this Section 9(e) shall be paid in the later taxable year.  All payments made
pursuant to this Section 9(e) shall not be subject to mitigation or any right of
set-off.
 
(f) If any of the payments or benefits to be provided to Executive pursuant to
Section 9 of this Agreement constitute “nonqualified deferred compensation”
subject to 409A of the U.S. Tax Code (the “Code”) payable in connection with a
“separation of service” under Section 409A(2)(a)(i) of the Code, the following
interpretations apply to Section 9:  (i) any termination of Executive’s
employment triggering payment of benefits under Section 9 must constitute a
“separation from service” under Section 409A(a)(2)(A)(i) of the Code and Treas.
Reg. §1.409A-1(h) before distribution of such benefits can commence.  To the
extent that the termination of Executive’s employment does not constitute a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§ 1.409A-1(h) (as the result of further services that are reasonably anticipated
to be provided by Executive to the Company at the time Executive’s employment
terminates under Section 9), any benefits payable under Section 9 that
constitute non-qualified deferred compensation under Section 409A of the Code
shall be delayed until after the date of a subsequent event constituting a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h).  For purposes of clarification, this Section 9(f) shall not cause
any forfeiture of benefits on Executive’s part, but shall only act as a delay
until such time as
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
a “separation from service” occurs; (ii) if Executive is a “specified employee”
(as that term is used in Section 409A of the Code and regulations and other
guidance issued thereunder) on the date his separation from service becomes
effective, any benefits payable under Section 9 that constitute non-qualified
deferred compensation under Section 409A of the Code shall be delayed until the
earlier of (A) business day following the six-month anniversary of the date his
separation from service becomes effective, and (B) the date of his death, but
only to the extent necessary to avoid such penalties under Section 409A of the
Code.  On the earlier of (A) the business day following the six-month
anniversary of the date his separation from service becomes effective, and (B)
Executive’s death, the Company shall pay Executive in a lump sum the aggregate
value of the non-qualified deferred compensation that the Company otherwise
would have paid Executive prior to that date under Section 9 of this Agreement;
(iii) it is intended that each installment of the payments and benefits provided
under Section 9 of this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Code; and (iv) neither the Company nor Executive
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Section 409A
of the Code.
 
(g) Notwithstanding anything to the contrary in this Agreement, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A of
the Code pursuant to Treas. Reg. § 1.409A-1(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to
Executive only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which Executive’s separation of service occurs; and provided
further that such expenses are reimbursed no later than the last day of the
third calendar year following the calendar year in which Executive’s separation
from service occurs.  To the extent any indemnification payment, expense
reimbursement, or the provision of any in-kind benefit is
 
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
determined to be subject to Section 409A (and not exempt pursuant to the prior
sentence or otherwise), the amount of any such indemnification payment or
expense eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the indemnification payment, provision of
in-kind benefits or expenses eligible for reimbursement in any other calendar
year (except for any life-time or other aggregate limitation applicable to
medical expenses), and in no event shall any indemnification payment or expenses
be reimbursed after the last day of the calendar year following the calendar
year in which Executive incurred such indemnification payment or expenses, and
in no event shall any right to indemnification payment or reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.
 
(h) Recognizing that such amount is subject to income and other taxes, the
Severance Benefits payment shall include an amount equal to the amount of
federal, state, and local income taxes incurred as a result of the Severance
Benefits payment or any additional tax gross up payment on such payment.  The
Severance Benefits payment shall be equal to the sum of the Health Care Payment,
the Life Insurance Payment and the Disability Insurance Payment, all as
described in Sections 9(i) through 9(k) below, plus the foregoing tax gross up.
 
(i) The “Health Care Payment” is an amount equal to the monthly premium amount
charged by the Company for COBRA continuation coverage under the health care
option in which Executive is enrolled at the time of Executive’s termination,
times twelve (12).  To receive coverage under the Company’s health insurance
plans, Executive must elect to receive COBRA coverage and remit the appropriate
payment to the Company as per the policy of the Company.
 
(j) The Company’s group term life insurance policy provides $500,000 of
coverage, and upon termination, offers Executive the opportunity to convert to
Whole Life
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
 
(subject to acceptance by the insurer).  The “Life Insurance Payment” is an
amount equal twelve (12) times the monthly premium for one of the following, as
Executive elects:  (i) a Whole Life conversion policy through the Company’s
group life insurer (subject to acceptance by the insurer); (ii) an existing life
insurance policy or policies that Executive may currently have in place; or
(iii) a new term life insurance policy.  The Company will pay only that
pro-rated portion of the premium that represents coverage equal to Executive’s
coverage under the group life insurance plan as of the date of this Agreement,
that is, $500,000.
 
(k) The Company’s long-term disability insurance plan provides coverage of 60%
of monthly earnings (but not more than $10,000, which amount may be reduced by
deductible sources of income and disability earnings) after a 26 week
elimination (waiting) period, and the insurer offers a portable policy after
termination.  The “Disability Insurance Payment” is an amount equal to twelve
(12) times the monthly premium for one of the following, as Executive
elects:  (i) a portable long-term disability policy through the Company’s
insurer (subject to acceptance by the insurer), (ii) an existing long-term
disability insurance policy or policies that Executive may currently have in
place, or (iii) a new personal long-term disability insurance policy obtained
through other than the Company’s insurance policy.  The Company will pay only
that pro-rated portion of the premium that represents coverage equal to
Executive’s coverage under the group long-term disability insurance plan as of
the date of this Agreement.
 
10. Survival.
 
The covenants, agreements, representations and warranties set forth in Sections
5, 6, 7 and 8 of this Agreement shall survive the termination or expiration of
the Employment Term and Executive’s employment, irrespective of any
investigation made by or on behalf of any party.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
11. Modification.
 
This Agreement sets forth the entire understanding of the parties with respect
to the subject matter hereof, supersede all existing agreements between them
concerning such subject matter and may be modified only by a written instrument
duly executed by each party.
 
12. Notices.
 
Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in person, by telecopy with
electronic confirmation of delivery or by delivery to an internationally
recognized carrier for overnight delivery to the party to whom it is to be given
at the address of such party as set forth in the preamble to this Agreement (or
to such other address as the party shall have furnished in writing in accordance
with the provisions of this Section 12).  In the case of a notice to the
Company, a copy of such notice (which copy shall not constitute notice) shall be
delivered to Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.  Chrysler
Center, 666 Third Avenue, New York, New York 10017, Attn:  Daniel L. DeWolf,
Esq.  Any notice or other communication given by overnight delivery shall be
deemed given at the time of delivery to the carrier, except for a notice
changing a party’s address which shall be deemed given at the time of receipt
thereof Any notice given by telecopy shall be deemed given at the time the
notice or other communication is delivered with electronic confirmation of
delivery.
 
13. Waiver.
 
Any waiver by either party of a breach of any provision of this Agreement shall
not operate as or be construed to be a waiver of any other breach of such
provision of this Agreement.  The failure of a party to insist upon strict
adherence to any term of this Agreement on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.  Any waiver
must be in writing.
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
14. Binding Effect.
 
Executive’s rights and obligations under this Agreement shall not be
transferable by assignment or otherwise, such rights shall not be subject to
encumbrance or the claims of Executive’s creditors, and any attempt to do any of
the foregoing shall be void.  The provisions of this Agreement shall be binding
upon and inure to the benefit of Executive and his heirs and personal
representatives, and shall be binding upon and inure to the benefit of the
Company and its successors and assigns.
 
15. Headings.
 
The headings in this Agreement are solely for the convenience of reference and
shall be given no effect in the construction or interpretation of this
Agreement.
 
16. Counterparts; Governing Law.
 
This Agreement may be executed in any number of counterparts (and by facsimile),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.  It shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
the rules governing the conflicts of laws.
[signature page follows]
 

 
14

--------------------------------------------------------------------------------

 



 


IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
 


 

 
CHYRONHEGO CORPORATION
 
By:
/s/ Roger L. Ogden
   
Name: Roger L. Ogden
   
Title: Chairman of the Board of Directors
         
KEVIN PRINCE
   
/s/ Kevin Prince


 
15
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------